Name: Commission Regulation (EEC) No 973/80 of 22 April 1980 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 80 Official Journal of the European Communities No L 105/5 COMMISSION REGULATION (EEC) No 973/80 of 22 April 1980 fixing the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ^), as last amended by Regulation (EEC) No 1423/78 (2), and in particular the first sentence of Article 1 5 (5) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2768/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of live pigs falling within subheading 01.03 A II b), and for certain products falling within subheading 02.01 A III ; whereas, a refund should be fixed for these products taking particular account of the conditions of competition on the markets ; whereas, however, specific refunds for the destinations referred to in Article 5 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down detailed rules for the application of export refunds in respect of agricultural products (4) should be fixed in respect of certain products falling within subheading 02.01 A III a) ; whereas also the presentation of certain cuts falling within subheadings 02.01 A III a) 5 and 02.01 A III a) 6 aa) should be specified more precisely ; Whereas in the case of products falling within subheadings 02.06 B I b) 3 bb) and 6 bb), the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these subheadings and of the foreseeable trend of production costs on the world market ; Whereas if existing export outlets for products falling within subheadings 02.06 B I b) 3 aa), 4 aa), 5 aa) and 6 aa) are to be available in the future, the refund should be comparable with that granted for dried or smoked products ; Whereas in the case of certain typical Italian products falling within subheading 02.06 B I b) 3 bb) and 7 bb) and if the Community is to continue to take part in international trade, the refund must take account of the conditions of access to the world market ; Whereas in the case of products falling within subheadings 02.06 B I b) ex 7, the refund should be granted solely in respect of products of a quality comparable with that of products falling within subheadings 02.06 B I b) 3, 4 and 5 ; Whereas because of the conditions of competition in certain third countries, which are traditionally major importers of products falling within subheadings ex 16.01 A, ex 16.01 B I and II , ex 16.02 A II, ex 16.02 B III a) 2 aa), 11 , 22, 33 , bb) and cc), set out in the Annex hereto, the refund for these products should be fixed so as to take this situation into account ; Whereas since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5) as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ ments, proposed by the Commission, to be adopted in(&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 171 , 28 . 6 . 1978 , p. 19 . (3 ) OJ No L 282, 1 . 11 . 1975, p. 39. (*) OJ No L 317, 12. 12. 1979, p. 1 . (5 ) OJ No L 84, 4. 4. 1979, p. 1 . 6) OJ No L 161 , 29 . 6 . 1979 , p. 1 . No L 105/6 Official Journal of the European Communities 23 . 4. 80 time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 15 of Regulation (EEC) No 2759/75 is granted, and the amount of that refund shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 23 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1980. For the Commission Finn GUNDELACH Vice-President 23 . 4 . 80 Official Journal of the European Communities No L 105 /7 ANNEX to the Commission Regulation of 22 April 1980 fixing the export refunds on pigmeat (ECU1100 kg) CCT heading No Description Refund i net weight 01.03 Live swine : A. Domestic species : II . Other : b) Other 10-00 02.01 Meat and edible offals of the animals falling within heading No 01.01, 01.02 , 01.03 , or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Carcases or half carcases, with or without heads, feet or flare fat :  for the destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 22-00  for exports to third countries 15-00 2. Hams and cuts of hams, unboned (bone-in)" :  for the destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 22-00  for exports to third countries 15-00 3 . Shoulders ( fores ) and cuts of shoulders, unboned (bone-in ) :  for the destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 22-00  for exports to third countries 15-00 4 . Loins and cuts of loins, unboned (bone-in) :  for the destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 22-00  for exports to third countries 15-00 5 . Bellies (streaky ) and cuts of bellies : ( aa) Boned or boneless, derinded and defatted, with a maximum layer of 7 mm fat, frozen (a ) 27-00 (bb) Other :  for the destinations mentioned in Article 5 of Regulation (EEC) No 2730/79 22-00  for exports to third countries 15-00 No L 105 /8 Official Journal of the European Communities 23 . 4 . 80 (ECU/100 kg) CCT heading No Description Refund net weight 02.01 (cont 'd) 50-00 15-00 15-00 02.06 6. Other : ex aa) Boned or boneless and frozen : ( 11 ) Hams, shoulders and loins and cuts thereof, derinded and defatted, with a maximum layer of 3 mm fat (a) (22) Other hams, shoulders and loins and cuts thereof (a ) ex bb) Other : ( 11 ) Hams, shoulders and loins and cuts thereof (a) Meat and edible meat offal (except poultry liver), salted, in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : b ) Dried or smoked : 2. Bacon sides , spencers, '/* sides or middles : cc) */* sides or middles 3 . Hams and cuts of hams , unboned (bone-in) : aa ) Slightly dried or slightly smoked bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele' (b) 28-00 32-00 79-00 47-00 28-00 32-00 22-00 22-00 (22) Other 4. Shoulders (fores) and cuts of shoulders, unboned (bone-in) : aa) Slightly dried or slightly smoked 5 . Loins and cuts of loins, unboned (bone-in) : aa) Slightly dried or slightly smoked 6. Bellies (streaky) and cuts of bellies : aa) Slightly dried or slightly smoked bb) Other 7. Other : ex aa) Slightly dried or slightly smoked : ( 11 ) Hams, shoulders and loins, pieces thereof ex bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele', pieces thereof (b) 32-00 79-00 47 00 (22) Hams, shoulders and loins, pieces thereof 23 . 4. 80 Official Journal of the European Communities No L 105/9 (ECU/100 feeJ CCT heading No Description Refund net weight ex 16.01 Sausages and the like, of meat, meat offal, or animal blood, suitable for human consumption : A. Liver sausages 30-00 B. Other (c) : I. Sausages, dry or for spreading, uncooked (d) II . Other 73-00 46.00 ex 16.02 Other prepared or preserved meat or meat offal, suitable for human consumption : A. Liver : II. Other 24-00 B. Other : III . Other : a ) Containing meat or offals of domestic swine : 2. Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins, pieces there ­ of :  For export to the United States of America 51-00  Other destinations 79-00 22. Shoulders and pieces thereof :  For export to the United States of America 42-00  Other destinations 63-00 33 . Other 39-00 bb) 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin 21-00 cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin 11-00 (a) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned. (b) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (c) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid . (d) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage .